Exhibit 99.1 February 2, 2010 Dow Reports Fourth Quarter and Full-Year Results Higher Quarterly Sales and Operating Earnings Driven by Double-Digit Volume Growth in Emerging Geographies and by Joint Venture Performance versus the Same Quarter Last Year Fourth Quarter 2009 Highlights · The Company reported earnings of $0.08per share, equivalent to $0.18per share excluding certain items.(1) This compares with a reported loss of $1.68pershare in the fourth quarter of 2008, equivalent to a loss of $0.63pershare excluding certain items and discontinued operations. · Reported sales in the quarter increased 15percent, to $12.5billion compared to reported sales in the same period last year. On a pro forma(2) basis excluding completed divestitures, sales increased 4percent, driven by a 10percent increase in volume and a 6percent decrease in price. Sequentially, and on the same pro forma basis, sales increased 8percent, driven by a 3percent increase in volume and a 5percent increase in price, which largely offset a greater than $525million increase in purchased feedstock and energy costs. · Quarterly volume on a pro forma basis increased 33 percent in emerging geographies versus the same period last year. On a pro forma basis and excluding divestitures, volume increased sequentially in all geographic areas except North America, which declined 1percent. · EBITDA(3) on a pro forma basis excluding certain items increased $809 million versus the same quarter last year, with the combined performance segments up more than 85 percent. EBITDA from all operating segments was higher except Health and Agricultural Sciences, which was down $36 million year-over-year largely due to increased research and development (R&D) investments in Dow AgroSciences. · Structural cost reductions were more than $215million in the quarter and more than $1.2billion for the year, ahead of Company goals. Dow has now achieved 140percent of the 12-month cost synergy and restructuring run-rate goal for the integration of Rohm and Haas Company. · Equity earnings were $219million in the quarter, or $284million excluding certain items, led by performance at Dow Corning, EQUATE and MEGlobal. This represents a return to the level of equity earnings reported prior to the economic downturn in the fourth quarter of 2008. (1) See Supplemental Information at the end of the release for a description of these items. (2) The pro forma historical information reflects the combination of Dow and Rohm and Haas assuming the acquisition had been consummated on January 1, 2008, and the treatment of Dow’s Calcium Chloride business as discontinued operations. (3) Earnings before interest, income taxes, depreciation and amortization ("EBITDA"). A reconciliation of EBITDA to "Income (Loss) from Continuing Operations Before Income Taxes" is provided following the Operating Segments table. ®TM Trademark of The Dow Chemical Company or an affiliated company of Dow. · As of the end of the year, the Company reduced its net debt(4) to total capitalization to 48percent, reflecting the full repayment of the bridge loan related to the acquisition of Rohm and Haas as well as the full repayment of the outstanding balance of the Company’s revolving credit facility. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “Dow delivered significantly better year-over-year revenue and earnings in the fourth quarter driven largely by volume gains across virtually all operating segments and improved equity earnings. Emerging geographies were a major factor in our results for the quarter, with volume up an impressive 33 percent, truly reflecting the strength of our broad geographic footprint. Quarterly equity earnings returned to a level not seen since before the economic downturn, further demonstrating the strategic importance of our joint ventures. We achieved all of this while furthering our growth strategy and by maintaining our focus on financial discipline. This allowed us to grow revenues, volume, and earnings while increasing our R&D investments yet still achieving reductions in structural costs.” 2009 Full-Year Highlights · Dow reported full-year earnings of $0.32per share, or $0.63per share excluding certain items and discontinued operations. Reported earnings for 2008 were $0.62per share, or $1.79per share excluding certain items and discontinued operations. · The Company reported sequential sales improvements throughout the year. These increases, however, were not enough to offset the full-year pro forma sales decline of 30percent. Volume declined 13percent, with Asia Pacific, Latin America and IMEA performing markedly better than North America and Europe. · Feedstock and energy costs fell $10.2billion, or 40percent, which led to price declines of 17percent versus 2008. Price declines were reported in all operating segments and in all geographic areas. · Equity earnings were $630million for the year. Excluding Dow’s share of a restructuring charge recognized by Dow Corning and a charge related to the Company’s Equipolymers joint venture, equity earnings were $724million, 8percent lower than the $787million in 2008. The largest contributors were Dow Corning and EQUATE. · Dow completed the year ahead of its cost reduction and synergy goals, with an end-of-year run-rate of more than $1.7billion, over 115percent of the Company’s goal. · Despite one of the worst economic environments in decades, cash provided by operating activities was $2.1billion in 2009, and the Company ended the year with a cash balance of $2.8billion. (4) Net debt equals total debt minus cash and cash equivalents. · Since the completion of the acquisition of Rohm and Haas on April 1, 2009, Dow divested four non-core businesses ahead of schedule and to strategic buyers, and retired all Series B and C perpetual preferred shares from its capital structure at par. In addition, the Company reduced long-term debt with maturities through 2011 by 80percent, and reduced total indebtedness by more than $2.5billion. These actions lowered the net debt to total capitalization ratio to 48percent, ahead of the Company’s target, and reduced the Company’s financing costs by $500million per year. Three Months Ended In millions, except per share amounts Dec 31, 2009 Sept 30, 2009 Dec 31, 2008 Net Sales $ 12,466 $ 12,046 $ 10,850 Pro Forma Net Sales Excluding Divestitures $ 12,466 $ 11,584 $ 11,991 Earnings (Loss) per Common Share $ 0.08 $ 0.63 $ (1.68 ) Earnings (Loss) per Common Share excluding Certain Items and Discontinued Operations $ 0.18 $ 0.24 $ (0.63 ) Twelve Months Ended In millions, except per share amounts Dec 31, 2009 Dec 31, 2008 Net Sales $ 44,875 $ 57,361 Pro Forma Net Sales Excluding Divestitures $ 46,519 $ 65,486 Earnings per Common Share $ 0.32 $ 0.62 Earnings per Common Share excluding Certain Items and Discontinued Operations $ 0.63 $ 1.79 Review of Fourth Quarter Results The Dow Chemical Company (NYSE: DOW) reported sales of $12.5billion for the fourth quarter of 2009, representing a 15percent increase compared with reported sales in the same period last year. Note: All additional sales, price and volume comparisons are presented on a pro forma basis, unless otherwise specified. Sales in the fourth quarter of 2009, excluding completed divestitures, increased 4percent compared to the same period last year, driven by a 10percent increase in volume, partially offset by a 6percent decrease in price. Growth was reported in all operating segments except Hydrocarbons and Energy. From a geographic perspective, volume trends favored emerging regions. Volume grew more than 20percent versus the same period last year in Asia Pacific, Latin America, Eastern Europe, and IMEA. Sequentially, excluding completed divestitures, sales increased 8percent. Volume increased 3percent and price increased 5percent, largely offsetting a greater than $525million increase in purchased feedstock and energy costs which escalated toward the end of the quarter and hampered the Company’s ability to further improve margins. On the same basis, volume grew in all geographic areas except North America, which declined 1percent. Normal seasonal patterns within Electronic and Specialty Materials (down 4percent) and Coatings and Infrastructure (down 14percent) were offset by strong demand in Health and Agricultural Sciences (up 38percent), and volume gains in Basic Plastics (up 6percent) and Basic Chemicals (up 16percent). EBITDA on a pro forma basis excluding certain items increased $809million, with the combined performance segments up more than 85percent versus the same quarter last year. EBITDA in all operating segments were higher except Health and Agricultural Sciences, which was down $36million largely due to increased research and development (R&D) investments in Dow AgroSciences. Net income from continuing operations for the quarter was $178million. This compares with a net loss from continuing operations of $1.55billion in the fourth quarter of 2008. Net income from continuing operations was $799million in the prior quarter, which reflected after-tax gains of $512million from the Company’s divestitures of ownership stakes in Total Raffinaderij Nederland N.V. (TRN) and the OPTIMAL Group of Companies. Reported earnings for the current quarter were $0.08per share versus a loss of $1.68pershare in the fourth quarter of 2008. The Company earned $0.18pershare in the quarter, excluding certain items. This compares with a loss of $0.63per share in the same quarter last year, excluding certain items and discontinued operations. Certain items in the current quarter included an adjustment to the previously recognized gain from the divestiture of the Company’s ownership stake in the OPTIMAL Group of Companies, which increased earnings $0.01per share; a charge of $0.06per share, related to the Company’s Equipolymers joint venture; transaction, integration and other acquisition costs of $0.03pershare, related to the acquisition of Rohm and Haas; a purchased in process research and development charge of $0.01pershare; and a charge of $0.01pershare related to a goodwill impairment loss. (See supplemental information at the end of the release for a description of certain items affecting results.) The Company benefited from a lower tax rate in the quarter due to higher earnings in emerging geographies and joint ventures. The Company’s global operating rate in the fourth quarter was 76percent, a 12percentage point increase from the fourth quarter of 2008 which was impacted by a severe downturn in demand and manufacturing activity. On a sequential basis, the global operating rate fell 2percentage points, as normal seasonal patterns were mostly offset by increased production in Basic Chemicals. Structural cost reductions are ahead of Company goals, with savings of more than $215million in the quarter and more than $1.2billion year-to-date, resulting in an annualized run-rate of more than $1.7billion. The Company has already achieved 140percent of the 12-month cost synergy and restructuring run-rate goal for the integration of Rohm and Haas, which began nine months ago. Selling, General and Administrative (SG&A) expenses, as reported, were up more than 50percent from the fourth quarter of last year, due to the acquisition of Rohm and Haas. On a pro forma basis, SG&A expenses declined 4percent from the same period last year despite a 15percent increase in Health and Agricultural Sciences that was driven by new product launches and commercial activities related to recently-acquired seed companies. R&D expenses, as reported, increased more than 35percent from the fourth quarter of last year, primarily due to the acquisition of Rohm and Haas. R&D expenses were flat on a pro forma basis, excluding Health and Agricultural Sciences, as that segment continued to invest in its technology-rich pipeline. Equity earnings were $219million in the quarter. Excluding certain items, equity earnings were $284million, returning to the level of earnings reported prior to the fourth quarter of 2008. Dow Corning, EQUATE and MEGlobal led the improvement in equity earnings. “Dow delivered significantly better year-over-year revenue and earnings in the fourth quarter driven largely by volume gains across virtually all operating segments and improved equity earnings,” said Andrew N. Liveris, Dow chairman and chief executive officer. “Emerging geographies were a major factor in our results for the quarter, with volume up an impressive 33percent, truly reflecting the strength of our broad geographic footprint. Quarterly equity earnings returned to a level not seen since before the economic downturn, further demonstrating the strategic importance of our joint ventures. We achieved all of this while furthering our growth strategy and by maintaining our focus on financial discipline. This allowed us to grow revenues, volume, and earnings while increasing our R&D investments yet still achieving reductions in structural costs.” Note: Due to rapidly changing business conditions, the Company has included comparisons to the prior quarter in addition to comparisons to the same period last year in the following operating segment summaries. Comparisons to the same period last year are made on a pro forma basis. Electronic and Specialty Materials Sales in the Electronic and Specialty Materials segment were $1.2billion, flat with the same period last year. Volume increased 1percent and price decreased 1percent. Consumer demand for electronics remained firm in the quarter, reflecting a continuation in the industry’s recovery that began in the second quarter of the year. Within Electronic Materials, double-digit sales growth was reported by all business units versus the same period last year, except Interconnect Technologies, which reported lower sales as a result of the business’ decision to exit the gold salts product line in North America in late 2008. Excluding the impact of these sales in the same period last year, the Interconnect Technologies business also experienced a double-digit sales increase year-over-year. On a geographic basis, all business units reported substantial volume growth in Asia Pacific, particularly in Greater China. Sales in Specialty Materials declined versus the same period last year due to lower demand across most business units, although results for the business were higher as a result of margin expansion and structural cost reductions. Dow Water and Process Solutions reported lower sales compared with a record quarter last year due to relatively weak demand from industrial customers. Dow Wolff Cellulosics reported a year-over-year decline in volume, primarily driven by value chain de-stocking in regulated end-markets, partly offset by an uptick in demand from the construction sector, which showed signs of stabilization. Equity earnings for the segment were $133million, reflecting continued strong performance at Dow Corning. This compares with equity earnings of $87million in the same period last year. EBITDA for the segment was $402million. This compares with EBITDA of $274million in the same period last year, which was reduced by a charge of $17million for restructuring activities. Performance Versus Prior Quarter On a sequential basis, sales in the Electronic and Specialty Materials segment declined 3percent, with volume down 4percent and price up 1percent. In the Electronic Materials business, the typical seasonal pause in demand did not occur, as customers continued to re-stock inventories in response to improving downstream demand. The Semiconductor Technologies business reported volume and price gains versus the prior quarter, as foundry utilization rates remained at high levels, comparable to those seen in the third quarter. The Specialty Materials business reported modestly lower sales versus the prior quarter, primarily due to lower demand across all business units except Dow Water and Process Solutions, which benefited from higher sales of ion exchange resins, particularly in North America and Asia Pacific. Dow Wolff Cellulosics reported a sales decline versus the prior quarter, primarily due to the seasonal reduction in demand from construction end-markets. Equity earnings of $133million in the fourth quarter were higher compared with equity earnings of $94million in the third quarter of 2009. Fourth quarter EBITDA of $402million was modestly lower than third quarter EBITDA of $407million. Coatings and Infrastructure Sales in Coatings and Infrastructure were $1,178million, down 3percent compared with the same period last year. Volume increased 1percent, while price declined 4percent. Year-over-year volume growth was reported in Asia Pacific, Latin America and IMEA, with robust demand in these regions for both architectural and industrial coatings. This growth more than offset reduced demand in North America and Europe. Dow Coating Materials reported lower sales versus the same period last year, driven by price declines, particularly for epoxy-based coatings. Year-over-year volume for Dow Coating Materials was flat, as strong growth in emerging geographies offset weak demand in North America and Europe. Dow Building and Construction reported a year-over-year sales decline, driven primarily by the continuing weakness in commercial construction, especially in North America and Europe, despite double-digit volume growth in Asia Pacific and IMEA versus the same period last year. However, the business reported better results in the do-it-yourself channel in North America, and higher year-over-year insulation sales in Japan. EBITDA for the segment was $108million. This compares with EBITDA of $66million in the same period last year, which was reduced by a charge of $27million for restructuring activities. Performance Versus Prior Quarter Compared with the prior quarter, sales in Coatings and Infrastructure reported a seasonal decline of 11percent, with volume down 14percent and price up 3percent. At the segment level, volume growth in Asia Pacific, Latin America and IMEA was more than offset by the seasonal decline in coatings and construction end-markets in North America and Europe. Dow Building and Construction and Dow Coating Materials both reported declines in sales, driven by typical seasonal slowdowns, although Dow Coating Materials saw signs of stabilizing demand in residential construction sectors in the United States, and increasing demand in China. Industrial coatings for automotive and maintenance applications also showed signs of improvement. Fourth quarter EBITDA was $108million compared with third quarter EBITDA of $213million. Health and Agricultural Sciences Health and Agricultural Sciences reported sales of $1.1billion, up 17percent from $920million in the year-ago period. Volume increased 26percent, while price was down 9percent. Agricultural Chemicals reported volume increases over the same quarter last year due to higher range and pasture herbicide sales in Latin America, stronger cereal herbicide sales in Europe and North America, and strong demand for fungicides in Latin America.
